The President
delivered the opinion of the Court.
Ever since the decision in Lord Torrington’s Case, 1 Salk. 285, the law has been settled, that a book.of accounts in the hand-writing of, and kept by, a clerk who is since dead, is proper evidence, upon those facts being proved.
The District Court therefore did right in admitting those books, with the other evidence, to go to the jury, for them to weigh, and to produce on their minds such conviction, as such evidence misfit in their opinion deserve.